Per Curiam.
The order is affirmed for the reasons given by Vice-Chancellor Howell.
The suggestion that the decree of insolvency and for an injunction in statutory proceedings against an insolvent corporation is a final decree was not necessary for the decision of the cause. It seems to be in conflict with the opinion expressed for this court by Mr. Justice Van Syckel in Franklin Electric Light Co. v. Fort Wayne Electric Corporation, 58 N. J. Eg. (13 Dick.) 543. Whether the explanation of that opinion contained in Vice-Chancellor Stevenson’s opinion in Pierce v. Old Dominion Copper Mining and Smelting Co., 58 Atl. Rep. 319 (at p. 326), is correct or not is a question we need not now consider.
*296For affirmance—The Chief-Justice, Garrison, Swayze, Reed, Trenchard, Parker, Bergen, Yoorhees, Minturn, Bogert, Vredenburgi-i, Vroom, Gray, Dill—14.
For reversal—None.